Exhibit 77(e)(3) Directed Services LLC 1475 Dunwoody Drive, West Chester, PA 19380 May 1, 2010 ING Partners, Inc. 7337 E. Doubletree Ranch Rd. Scottsdale, AZ 85258 Ladies and Gentlemen: Pursuant to the Investment Sub-Advisory Agreement dated December 14, 2000, as amended, between Directed Services LLC and T. Rowe Price Associates, Inc., (the “Sub-Advisory Agreement”) the sub-advisory fee for ING T. Rowe Price Growth Equity Portfolio (the “Portfolio”) was reduced on May 1, 2007. By our execution of this letter agreement, we hereby notify you of our intention to lower the annual investment management fee for the Portfolio with a corresponding reduction (the “Reduction”) for the period from May 1, 2010 through May 1, 2011.The Reduction shall be calculated as follows: Reduction 50% x (the savings to Directed Services LLC from the May 1, 2007 expense reduction) Please indicate your agreement to this Reduction by executing below in the place indicated. Very sincerely, /s/ Todd Modic Todd Modic Vice President Directed Services LLC Agreed and Accepted: ING Partners, Inc. (on behalf of the Portfolio) By:/s/ Kimberly A. Anderson Kimberly A. Anderson Senior Vice President
